March 17, 1916. The opinion of the Court was delivered by
The appeal is by the husband, who is defendant, from the order of the Circuit Court directing the payment of temporary alimony pending an action by her for protection in living apart from her husband and for a permanent support.
The defendant's counsel has made an elaborate and learned argument on the law of the case. The law has been recently and fully stated in the Gordon case. 91 S.C. 246,74 S.E. 360. The law is not in doubt; the facts make the case. They are not edifying or elevating, and no good use would be subserved to rehearse them.
It is sufficient to say the 18-year-old son of the couple testified that he had frequently seen his father curse and abuse and slap the plaintiff. Others testified that the parties *Page 78 
are separated. And by all the testimony, the relations betwixt them are unhappy and strained. If these things be probably so, the plaintiff is entitled to maintain her suit to make inquiry of the matters she has alleged to be true.
We are satisfied with the order which has been made by the learned Judge who resides in the same settlement with the parties.
Our judgment is that it be affirmed.